Citation Nr: 0018404	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated 50 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
left leg shell fragment wounds, currently rated 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for residuals of 
right leg shell fragment wounds, currently rated 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for left great toe 
amputation, currently rated 10 percent disabling.  

5.  Entitlement to a compensable evaluation for residuals of 
a right great toe fracture.  

6.  Entitlement to a compensable evaluation for residuals of 
a right second toe fracture.  

7.  Entitlement to a compensable evaluation for shell 
fragment wound scars of the buttocks, legs, and feet.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1948 to 
April 1952.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from March 1993, August 1993, and November 
1993 rating decisions by the Department of Veterans Affairs 
(VA) Winston-Salem, North Carolina, Regional Office (RO).  In 
May 1997, the Board remanded the case for further 
development.  




FINDINGS OF FACT

1.  The appellant's anxiety disorder is manifested by 
symptoms productive of severe social and industrial 
impairment, occupational and social impairment with 
deficiencies in most areas, and an inability to establish and 
maintain effective relationships.  

2.  Residuals of left leg shell fragment wounds (SFWs) are 
manifested by no more than severe Muscle Group (MG) XI 
injury.  

3.  Residuals of right leg SFWs are manifested by no more 
than moderately severe MG XI injury.  

4.  Left great toe amputation did not involve metatarsal head 
removal.  

5.  A right great toe fracture is not shown to have resulted 
in any functional impairment.  

6.  A right second toe fracture is not shown to have resulted 
in any functional impairment.  

7.  SFW scars of the buttocks, legs, and feet are not tender 
and painful, and do not result in any functional impairment.  

8.  The appellant has Master's degrees in Theology and 
Philosophy, has work experience as a pastor, and last worked 
in 1992.  

9.  The appellant's service-connected disabilities of an 
anxiety disorder, residuals of left leg SFWs, residuals of 
right leg SFWs, left great toe amputation, residuals of a 
right great toe fracture, residuals of a right second toe 
fracture, and SFW scars of the buttocks, legs, and feet are 
incapacitating to the extent that they prevent him from 
securing or following substantially gainful employment 
consistent with his education and experience.  

CONCLUSIONS OF LAW

1.  A 70 percent rating is warranted for the appellant's 
anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  

2.  A rating in excess of 30 percent for residuals of left 
leg SFWs is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.73, Code 5311 (1999).  

3.  A rating in excess of 20 percent for right leg SFWs is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.73, Code 5311 (1999).  

4.  A rating in excess of 10 percent for left great toe 
amputation is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Code 5171 (1999).  

5.  A compensable rating for residuals of a right great toe 
fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Code 5284 (1999).  

6.  A compensable rating for residuals of a right second toe 
fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Code 5284 (1999).  

7.  A compensable rating for SFW scars of the buttocks, legs, 
and feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (1999).  

8.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased ratings are considered to be 
well grounded.  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  A claim that 
a condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability ratings are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The appellant asserts that his anxiety disorder, residuals of 
SFWs of both legs, left great toe amputation, residuals of 
right great and second toe fractures, and SFW scars of the 
buttocks, legs, and feet are all more severely disabling than 
currently evaluated, and, therefore, each warrants a higher 
rating.  

At a November 1994 RO hearing, the appellant described the 
symptoms associated with his anxiety disorder and how it has 
rendered him unable to work since 1992.  He reported that he 
used a cane for ambulation and had experienced pain in his 
feet since service, greater in the left foot.  He stated that 
he felt like he was losing feeling in his left foot.  He also 
described numbness in his buttocks and problems controlling 
stools.  

At a February 1997 hearing before a member of the Board, the 
appellant described pain associated with his SFWs of the legs 
and feet.  He also reported that the SFW scars of the 
buttocks, legs, and feet were painful and tender, and that he 
had loss of muscle tissue in the buttocks.  He claimed that 
the remaining toes on his left foot had become hammertoes as 
a result of the left great toe amputation.  Testifying about 
his psychiatric problems, he indicated that he experienced 
frequent depression and had no friends.  He stated that he 
got along with his spouse and two children (a 14 year old son 
and an 11 year old daughter), and would go to the movies with 
them every six months, that he occasionally sang in a choral 
society, that he read books and attended church, that he last 
worked in 1992 as a priest, that he had two Master's degrees 
(in Theology and Philosophy), that he was taking medication 
for his anxiety but was not seeing a psychiatrist, and that 
he experienced frequent anxiety attacks.  

The Board notes that medical diagnoses involve questions that 
are beyond the range of common knowledge and experience.  
Rather, they require the special knowledge and experience of 
a trained medical professional.  Although the appellant has 
presented statements and testimony regarding the severity of 
his anxiety disorder, residuals of SFWs of both legs, left 
great toe amputation, residuals of right great and second toe 
fractures, and SFW scars of the buttocks, legs, and feet, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the degree of disability associated with each of 
his service-connected disorders.  Consequently, his testimony 
and lay statements, while credible with regard to his 
subjective complaints and history, are not competent evidence 
for the purpose of otherwise showing the severity of his 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because the appellant's service-connected residuals of SFWs 
involve the musculoskeletal system, the Board is required to 
give consideration to the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

I.  Generalized Anxiety Reaction

Service medical records show that the appellant was treated 
for anxiety reaction during hospitalization from May to 
August 1951.  

On February 1993 VA psychiatric examination, the appellant 
reported that he experienced overwhelming feelings of anxiety 
and would become very hyperactive under minimal stresses of 
life, to the point that he could not handle his job.  The 
examiner stated that the appellant was pleasant and 
cooperative, related well to him, and had soft, rational, and 
coherent speech.  The appellant was described as having a 
depressed and very anxious mood, a somewhat slow stream of 
thought, an affect appropriate to his mood and thought 
process, normal associations, fair judgment and insight, 
decreased concentration span, and very poor self esteem.  He 
was considered withdrawn, capable of abstract thinking, and 
oriented to time, place, person, and circumstance.  Remote 
memory was adequate while recent memory was fairly adequate.  
His description of his social isolation was considered 
remarkable.  It was noted that he had been a priest for 22 
years but had learned that he "wanted to be alone."  He 
indicated that he did not have any friends, that he was tense 
and jittery with severe insomnia, that he was unable to hold 
a job because of his anxiety, and that his depression had led 
him to drink, looking for something to make him feel better.  
The examiner noted that while there was no psychotic material 
elicited throughout the interview, the appellant's anxiety 
and depression were overwhelming.  The impression was that 
the appellant was suffering from the clinical manifestations 
of generalized anxiety reaction and still showing some 
manifestation of occasional panic attacks, and that there was 
evidence of depression and possible dysthymic disorder.  

Private medical records reveal that the appellant indicated 
in June 1997 that he played 18 holes of golf almost every 
day, and indicated in July 1997 that he could play 18 holes 
of golf without significant difficulty other than due to 
arthritis.  

In a July 1997 statement, the appellant indicated that he was 
irritable and would fly into rages at the least provocation, 
particularly when his control was threatened.  He gave a 
history of nightly interrupted sleep, mistrust of others, 
which prevented him from having friends, and deep seated 
anger and frustration.  

The appellant most recently underwent VA psychiatric 
examination in October 1997.  At that time, he stated that he 
had been terminated from employment at churches on several 
occasions over the years because of his anxiety and panic 
attacks.  He reported that he had experienced some increase 
in the severity of his anxiety, panic episodes, sleep 
disorder, irritability, and depression over the past five 
years.  On mental status evaluation, he was alert, 
cooperative, tense, and restless.  He moved frequently in his 
chair.  Verbal productivity, orientation, memory, insight, 
and judgment seemed adequate.  His Global Assessment of 
Functioning (GAF) score was estimated to be 45.  The 
diagnosis was generalized anxiety disorder with panic 
attacks, resulting in serious social and industrial 
impairment.  In a March 1998 addendum to his October 1997 
psychiatric evaluation, the examiner defined "serious" in 
the appellant's case to mean that his psychiatric symptoms 
were of such severity so as to result in severe impairment in 
his ability to obtain and retain employment (old criteria) or 
in occupational and social impairment with deficiencies in 
most areas and an inability to establish and maintain 
effective relationships (new criteria).  

Because the appellant's claim of entitlement to a compensable 
evaluation for his anxiety disorder was initiated before the 
rating criteria for evaluating mental disorders were changed 
on November 7, 1996, the Board will review the claim under 
both sets of criteria in order to accord him evaluation under 
the set of criteria more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the general formula for rating mental disorders prior 
to November 7, 1996, (old criteria), a 100 percent rating is 
assigned for generalized anxiety disorder when there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  A 
70 percent rating is assigned when the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating is assigned when there is 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Code 9400, prior to November 7, 1996.  

Under the general formula for rating mental disorders that 
became effective November 7, 1996, (new criteria), a 100 
rating is assigned when generalized anxiety disorder results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996.  

While the evidence reflects that the appellant is very 
anxious and depressed, the Board notes that he has indicated 
he gets along with his family, goes to church, occasionally 
sings with a choral society, reads, and plays golf almost 
every day.  He also stated at his February 1997 hearing that 
he is not seeing a psychiatrist.  However, the examiner at 
the October 1997 VA psychiatric examination found that the 
seriousness of the appellant's social and industrial 
impairment equated to severe impairment under the old 
criteria for evaluating psychiatric disorders, and to 
occupational and social impairment manifested by deficiencies 
in most area and inability to establish an maintain effective 
relationships under the new criteria.  Factoring in the 
examiner's medical opinion, the Board finds that the 
symptomatology associated with the appellant's anxiety 
disorder more nearly approximates both the old and the new 
criteria for a 70 percent rating.  

Clinical findings reported do not reflect totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
virtual isolation in the community, or demonstrable inability 
to obtain or retain employment solely because of the anxiety 
so as to warrant a 100 percent rating under the old criteria.  
Nor does the appellant exhibit gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, the 
appearance of persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, his own occupation, or his own name, so as 
to warrant a 100 percent rating under the new criteria.  

II.  Residuals of Left Leg SFWs

Service medical records show that the appellant sustained 
several SFWs to his legs when an enemy grenade exploded near 
his feet in January 1951.  Later service medical records 
noted several scars on both legs and both feet and indicated 
that a superficial metallic foreign body was removed from 
behind the left knee in December 1951.  

On February 1993 VA muscles examination, the appellant 
complained of achiness, bone pain, and a feeling of swelling 
in his fingers, hands, and feet.  Objective findings included 
a notation that there was much evidence of joint damage from 
Sjogren's arthritis.  Loss of sensation in the left lower leg 
and foot on the medial side, without specific loss of 
strength, was seen.  On another muscles examination by the 
same physician in May 1993, the appellant complained of 
constant pain, with achiness, swelling, and an inability to 
walk long distances.  He described awakening with pain in his 
legs and being unable to sit for long periods of time.  
Noting many small shrapnel wound scars, the examiner reported 
that the appellant walked without a limp and had no loss of 
muscle strength or muscle bulk.  The physician stated that, 
while there was no evidence of objective pain, the appellant 
subjectively complained of pain when his legs were put 
through a normal range of motion.  

On October 1997 VA muscles examination, the appellant 
complained of muscle pain in both lower legs and the 
buttocks.  There were minimal small puncture wound scars, 
measuring 1/2 cm. by 1/2 cm., noted on the anterior portions 
of both lower legs, that were neither hypertrophic nor 
tender.  It was reported that there was no bone, joint, or 
nerve injury.  Leg strength was 5/5.  

On October 1997 VA feet examination, the appellant complained 
of pain in his feet on walking or making long trips.  It was 
noted that he did not wear a brace and did not use crutches, 
canes, or corrective shoes.  He was able to stand on his toes 
and heels, and was able to squat, pronate, and supernate.  
Function of the left foot appeared essentially within normal 
limits.  Gait was normal, and range of motion testing 
revealed 5 degrees dorsiflexion and 45 degrees plantar 
flexion in the left ankle.  [The Board notes that normal 
range of motion in an ankle is considered to be 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.]  The examiner reported that there were no 
calluses, breakdown, or unusual shoe pattern to indicate 
abnormal weight bearing or skin or vascular changes.  

Injury to Muscle Group XI, involving the posterior and 
lateral crural muscles and muscles of the calf, is evaluated 
as to disability affecting propulsion and plantar flexion of 
the foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  A 30 percent rating is assigned for 
severe injury; a 20 percent rating is assigned for moderately 
severe injury.  38 C.F.R. § 4.73, Code 5311.  

The appellant is currently in receipt of the highest 
schedular evaluation under Code 5311 for his residuals of 
left leg SFWs.  Inasmuch as he has a normal gait, normal 
function of the left foot, normal plantar flexion in the left 
ankle, and good strength in the left lower leg, and is not 
shown to have instability in the left ankle or limitation of 
flexion in the left knee, the Board does not find that 
extraschedular evaluation is warranted.  While the appellant 
complains of left leg pain, it is not shown that such pain 
has resulted in functional impairment in excess of that 
contemplated in the 30 percent rating already assigned.  He 
is able to walk on his heels and toes, is able to squat, and 
plays golf regularly.  The October 1997 VA feet examination 
noted that his gait was normal and that function of the left 
foot appeared essentially within normal limits.  Hence, the 
Board does not find that a higher rating is warranted for 
residuals of left leg SFWs on the basis of functional 
impairment.  

III.  Residuals of Right Leg SFWs

Service medical records show that the appellant sustained 
several SFWs to his legs from the January 1951 grenade 
explosion, and that subsequently dated service medical 
records noted several scars on both legs and both feet.  In 
September 1951, shrapnel was removed from the posterolateral 
middle third of the right leg.  

As noted above, on the May 1993 VA muscles examination, the 
appellant complained of constant pain, with achiness, 
swelling, and an inability to walk long distances.  He 
described awakening with pain in his legs and being unable to 
sit for long periods of time.  While noting the presence of 
many small scars due to shrapnel wounds, the examiner 
reported that the appellant walked without a limp, and that 
there was no loss of muscle strength or muscle bulk.  The 
physician stated that there was no evidence of objective 
pain, but that the appellant subjectively complained of pain 
when his legs were put through a normal range of motion.  

There was no evidence of bone, joint, or nerve injury on 
October 1997 VA muscles examination, and strength in the legs 
was 5/5 at that time.  On October 1997 feet examination, it 
was noted that the appellant did not wear a brace, did not 
use crutches, canes, or corrective shoes, and was able to 
stand on his toes and heels and to squat, pronate, and 
supernate.  He had a normal gait; range of motion testing 
revealed 10 degrees dorsiflexion and 45 degrees plantar 
flexion in the right ankle.  The examiner reported that there 
were no calluses, breakdown, or unusual shoe pattern to 
indicate abnormal weight bearing or skin or vascular changes.  

Injury to Muscle Group XI, involving the posterior and 
lateral crural muscles and calf muscles, is evaluated as to 
disability affecting propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
knee flexion.  Severe injury is assigned a 30 percent rating, 
while moderately severe injury is assigned a 20 percent 
rating.  38 C.F.R. § 4.73, Code 5311.  

Because the appellant is shown to have a normal gait, normal 
plantar flexion in the right ankle, and good strength in the 
right lower leg, and is not shown to have right ankle 
instability or right knee limitation of flexion, (and because 
the SFW injury was neither through and through nor deep 
penetrating and did not involve shattering fracture or other 
leg regulatory indicia of severe muscle injury.. See 
38 C.F.R. § 4.56), the Board does not find that the clinical 
findings demonstrate that he has severe muscle injury so as 
to warrant a higher evaluation for residuals of right leg 
SFWs under Code 5311.  While the appellant complains of pain 
in his right leg, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation already assigned.  
He is able to walk on his heels and toes, is able to squat, 
has a normal gait, and plays golf regularly.  Hence, the 
Board does not find that a higher rating is warranted for the 
appellant's residuals of right leg SFWs on the basis of 
functional impairment.  

IV.  Residuals of Left Great Toe Amputation

Service medical records show that the appellant sustained a 
compound comminuted fracture of the distal phalanx and a chip 
fracture of the proximal phalanx of the left great toe as a 
result of the January 1951 grenade explosion.  The left great 
toe was amputated at the interphalangeal joint later in 
January 1951, and a superficial metallic foreign body was 
removed from beneath the stump in December 1951.  

Amputation of the great toe is assigned a 30 percent rating 
when it involves removal of metatarsal head and a 10 percent 
rating without metatarsal involvement.  38 C.F.R. § 4.71a, 
Code 5171.  As the evidence reveals that the appellant's left 
great toe amputation did not involve metatarsal head removal, 
he is currently assigned the appropriate rating for his 
residuals of left great toe amputation.  

While the appellant complains of pain in the area of his left 
great toe, the Board does not find that such pain has 
resulted in functional impairment exceeding that contemplated 
in the 10 percent rating already assigned.  He is able to 
walk on his heels and toes, is able to squat, and plays golf 
regularly.  The physician who performed the October 1997 VA 
feet examination reported that the appellant's gait was 
normal, and he opined that function of the left foot appeared 
essentially within normal limits.  Hence, the Board does not 
find a higher rating warranted for residuals of left great 
toe amputation on the basis of functional impairment.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent rating for his 
amputation of the left great toe by the March 1993 rating 
decision, and his current appeal is from that rating, the 
Board must consider staged ratings under Fenderson.  Because 
the evidence shows that the appellant's left great toe 
amputation has been static throughout the appellate period, 
the Board finds that a staged increased rating is not 
warranted.  

Although the appellant claims that his left great toe 
amputation has resulted in the development of hammertoes on 
the remaining left foot toes, the evidence of record does not 
support that contention.  Rather, the examiner at the October 
1997 VA examination reported that he did not find any 
hammertoes.  

V.  Residuals of a Right Great Toe Fracture

Service medical records indicate that the January 1951 
grenade explosion resulted in a comminuted fracture of the 
distal phalanx of the right great toe.  A February 1951 
notation in the records indicates that the toes were normal 
except for a stiff right second toe.  

Private medical records show that the right great toe had 
hallux rigidus with obvious bone spur (for which resection 
was performed) in March 1989, and that degenerative changes 
were noted in the first metatarsophalangeal joint in March 
1994.  

On October 1997 VA feet examination, the appellant complained 
of pain in his feet.  There was a scar over the right great 
toe, and full range of motion was noted in the toe.  He was 
able to squat and stand on his toes, and had a normal gait.  
Status post right great toe fracture with degenerative joint 
disease was diagnosed.  

For foot injuries other than those listed under Codes 5279 to 
5283, severe disability is assigned a 30 percent rating; 
moderately severe disability is assigned a 20 rating; and 
moderate disability is assigned a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5284.  

As the evidence shows that the appellant has a normal gait, 
has full range of motion in the right great toe, and is able 
to stand on his toes and to squat, the Board is unable to 
find the disability moderate or to identify a basis for a 
compensable rating for the appellant's residuals of a right 
great toe fracture under Code 5284.  While he complains of 
pain in the area of his feet, such pain has not resulted in 
functional impairment so as to warrant a compensable rating.  
He is able to walk on his heels and toes, is able to squat, 
and plays golf regularly.  Additionally, he has a normal gait 
and full range of motion in the right great toe.  

Inasmuch as the appeal for a compensable rating is from the 
rating decision granting service connection and assigning the 
initial rating, the Board must consider staged ratings under 
Fenderson.  Because the evidence does not show that there has 
been any functional impairment due to the appellant's right 
great toe fracture at any time during the appeal period, 
i.e., since the grant of service connection, the Board finds 
that staged ratings are not warranted.  

VI.  Residuals of a Right Second Toe Fracture

Service medical records indicate that the January 1951 
grenade explosion resulted in a fracture of the middle 
phalanx of the right second toe.  A February 1951 record 
noted that the right second toe was stiff.  

On October 1997 VA feet examination, the appellant complained 
of pain in his feet.  There was a scar over the right second 
toe, and full range of motion was noted in the toe.  He was 
able to squat and stand on his toes and had a normal gait.  
The diagnoses included status post right second toe fracture.  

For foot injuries other than those listed under Codes 5279 to 
5283, severe disability is assigned a 30 percent rating; 
moderately severe disability is assigned a 20 rating; and 
moderate disability is assigned a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5284.  

Because the medical evidence shows that the appellant has a 
normal gait, has full range of motion in the right second 
toe, and is able to stand on his toes and to squat, there is 
no basis for a compensable rating under Code 5284.  While the 
appellant complains of pain in his feet, the pain has not 
resulted in functional impairment so as to warrant a 
compensable rating for residuals of a right second toe 
fracture.  He is able to walk on his heels and toes, is able 
to squat, and plays golf regularly.  The physician who 
performed the October 1997 VA feet examination reported that 
the appellant's gait was normal and that there was full range 
of motion in the right second toe.  Hence, a compensable 
rating is not warranted on the basis of functional 
impairment.  

Since this appeal is from the rating decision that granted 
the initial rating for residuals of a right second toe 
fracture, the possibility of staged ratings under Fenderson 
must be considered.  Because the evidence does not show that 
there has been any functional impairment due to the right 
second toe fracture at any time during the appeal period, the 
Board finds that staged ratings are not warranted.  

VII. SFW Scars on the Buttocks, Legs, and Feet

Service medical records identify many small residual scars on 
the appellant's buttocks, legs, and feet from the January 
1951 grenade explosion.  Multiple minute retained metallic 
foreign bodies were noted in the left foot in October 1951 
and January 1952.  

A February 1993 VA muscles examination noted multiple small 
scars on the posterior buttocks and both upper legs, a 10 
inch scar on the dorsum of the left foot, and scarring at the 
site of the left great toe amputation.  There was partial 
loss of tissue bulk in the buttocks, and skin and muscles in 
the back of the legs.  The examiner opined that if the 
muscles were penetrated, it was probably superficially in the 
hamstring and gluteal groups.  Many small SFWs were also 
noted on May 1993 VA muscles examination.  
On October 1997 VA scars examination, multiple scars noted on 
the feet, lower legs, and buttocks were neither hypertrophic 
nor tender.  Minimal puncture wound scars were noted on the 
lower legs on October 1997 VA muscles examination, along with 
a two inch scar in the deep gluteal minor area on the right 
buttock and several small round-type scars measuring 
approximately one inch in the buttocks; none of the scars 
were hypertrophic or tender.  

Under 38 C.F.R. § 4.118, a 10 percent rating is assigned for 
a superficial scar that is poorly nourished with repeated 
ulceration (Code 7803), or that is tender and painful on 
objective demonstration (Code 7804).  Scars may also be rated 
under Code 7805 based on limitation of function of the body 
part affected.  Although the appellant claims that the scars 
on his buttocks, legs, and feet are painful and tender, the 
scars were not found to be tender or painful on VA 
examination in October 1997; and the evidence does not 
demonstrate that any of the scars are poorly nourished with 
ulceration or result in any limitation of function.  
Consequently, a compensable rating for any of the scars under 
Codes 7803, 7804, or 7805 is not warranted.  

VIII.  A Total Disability Rating

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployment without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, had to be looked 
at in a practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  

The veteran's service connected disabilities now include: 
anxiety disorder, rated 70 percent disabling; residuals of 
left leg SFWs, rated 30 percent disabling; residuals of right 
leg SFWs, rated 20 percent disabling; left great toe 
amputation, rated 10 percent disabling; and residuals of a 
right great toe fracture, residuals of a right second toe 
fracture, and SFW scars of the buttocks, legs, and feet, each 
rated noncompensable.  The combined schedular rating, 
including the bilateral factor, is 80 percent. 

While the Board notes that the appellant has nonservice-
connected medical problems that present significant 
disability, those nonservice-connected disabilities may not 
be considered in determining whether or not he is entitled to 
unemployability benefits under the provisions of 38 C.F.R. 
§ 4.16(a).  

At his February 1997 hearing, the appellant testified that he 
had earned Master's degrees in Theology and Philosophy, that 
he had worked as a minister, and that he last worked in 1992.  

After careful and thorough evaluation of the evidence, the 
Board finds that there appears to be an approximate balance 
between the positive and negative evidence with regard to the 
appellant's claim of unemployability due to his service-
connected disabilities.  The October 1997 VA psychiatric 
found that he has serious/severe impairment in the ability to 
obtain and retain employment.  Various modes of treatment 
have not helped him.  He has indicated that he has been 
unable to find any employment in the time since he had to 
give up being a minister.  Because under 38 U.S.C.A. 
§ 5107(b) a veteran is accorded benefit of the doubt when the 
evidence is in equipoise, the Board concludes that the 
appellant is entitled to a total disability evaluation based 
on individual unemployability due to his service-connected 
disabilities.  


ORDER

A 70 percent rating for generalized anxiety reaction is 
granted, subject to the regulations governing the payment of 
monetary awards.  

Increased ratings for residuals of SFWs of the left and right 
legs, left great toe amputation, residuals of right great and 
second toe fractures, and SFW scars of the buttocks, legs, 
and feet are denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the regulations governing the payment of monetary awards.  



		
	GEORGE SENYK
	Member, Board of Veterans' Appeals

 



